DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-10 in the reply filed on 03/30/2022 is acknowledged.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/30/2022.

Claim Objections
Claims 1 and 8 objected to because of the following informalities:  
In claim 1, “a structure” should be recited as “a laminated structure”.
In claim 8, “amount of heat absorption” is not an intrinsic thermal property of a material as it depends on the size of the material being heated, heat source, and exposure to heat, etc. The examiner interprets that applicants intend to say “heat capacity” instead as heat capacity is one of the thermal properties of a material. Thus this limitation should be recited as “heat capacity”.
  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, and 10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by STRAUSS (US 7718246 B2).


    PNG
    media_image1.png
    809
    1098
    media_image1.png
    Greyscale
Regarding claim 1, STRAUSS discloses a phase change composite (see Figure 34), comprising a structure wherein phase change material unit layers (71) and thermal conductive layers (65) are sequentially laminated, (see STRAUSS’s Figure 34 annotated by Examiner).
STRAUSS’s Figure 34 annotated by Examiner

Regarding claim 2, STRAUSS discloses wherein each of the phase change material unit layers (71) comprises a metal mesh sheet in which a plurality of unit cells is formed, (see STRAUSS’s Figure 1 annotated by Examiner); and a phase change material (68), wherein the unit cells are impregnated with the phase change material, (STRAUSS indicated that “a sealed sandwich of hybrid honey comb, faced with at least one thermally conductive wall, and impregnated with PCM 68”, see Col. 30, Lines [29-46]).

    PNG
    media_image2.png
    649
    1080
    media_image2.png
    Greyscale

STRAUSS’s Figure 1 annotated by Examiner

Regarding claim 6, STRAUSS discloses wherein the metal mesh sheet, (see STRAUSS’s Figure 1 annotated by Examiner) is formed of one or more selected from the group consisting of aluminum, copper, nickel, brass, iron, cadmium, gold, platinum, tungsten, zinc, zirconium, carbon steel, stainless steel, and galvanized steel, (STRAUSS indicated that the mesh sheet of the cell unit can be made from any material, including,  aluminum, copper, stainless steel, nickel, brass, gold, platinum. see Col. 9, Lines [40-48]).

Regarding claims 7 and 8, STRAUSS discloses wherein thermal properties of the phase change composite change depending on changes in a volume percentage (vol%) of the metal mesh sheet and a volume percentage (vol%) of the phase change material, wherein the thermal properties comprise thermal conductivity and amount of heat absorption, (Examiner notes that it’s inherent that the thermal properties of any composite material changes at least based on the volume ratio/percentage of each constituent material in such composite material since the volume ratio is a factor in the equations of the thermal conductivity (K) and the heat absorption (Q)).
Regarding claim 10, STRAUSS discloses a heat spreader, comprising the phase change composite of claim 1, (STRAUSS indicated that several objects and further advantages of the phase change composite of claim 1, providing a highly configurable component material for heat exchangers, heat sinks, heat storage devices, which is an induction of a heat spreader, comprising the phase change composite, see Col. 3 Lines [31-38]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over STRAUSS (US 7718246 B2) as applied to claim 1 above.

Regarding claim 3, STRAUSS does not teach in the same embodiment that wherein each of the unit cells has a rectangular shape characterized in that a length thereof is longer than a width thereof based on a horizontal direction. 
However, STRAUSS Indicated that similar variations and combinations are possible in corresponding elements of honeycomb, STRAUSS also gave an example of having a wide range of rectangular shapes and sizes, (see Col. 30, Lines [5-9]). Examiner notes that it’s inherit that any rectangular shape characterized in that a length thereof is longer than a width.

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify STRAUSS’s main embodiment with each of the unit cells has a rectangular shape as claimed would entail a mere change in shape of the unit cells and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
 
Claims 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over STRAUSS (US 7718246 B2) as applied to claim 1 above, and further in view of DECANIX (KR 200427596 Y1: Cited by Applicant: Machine Translation was provided by Examiner).

Regarding claims 4 and 5, STRAUSS does not teach wherein the phase change material is a salt hydrate, a molten salt, a fatty acid, a liquid metal (gallium, indium), a phase change material made up of molecular alloys (MCPAM), an organic phase change material, an inorganic phase change material, or a eutectic phase change material. Wherein the phase change material is polyethylene glycol (PEG), paraffin, or erythritol.
DECANIX teaches a phase change composite (see Figure 4), comprising, phase change material unit layers (20 and 20’) and thermal conductive layers (70 and 70’) are sequentially laminated (see Figure 4), wherein the phase change material is organic phase change material, normal paraffin, stearic acid, beeswax, glycerin, polyester gum or polyethylene glycol (see ¶ 17). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a salt hydrate, a molten salt, a fatty acid, a liquid metal (gallium, indium), a phase change material made up of molecular alloys (MCPAM), an organic phase change material, an inorganic phase change material, a eutectic phase change material, polyethylene glycol (PEG), paraffin, or erythritol as a phase change material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. See MPEP 2144.07. Additionally, it would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the phase change composite of STRAUSS, with a salt hydrate, a molten salt, a fatty acid, a liquid metal (gallium, indium), a phase change material made up of molecular alloys (MCPAM), an organic phase change material, an inorganic phase change material, a eutectic phase change material, polyethylene glycol (PEG), paraffin, or erythritol as a phase change material since each of these phase change material has different melting point that would be suitable for different intended use. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over STRAUSS (US 7718246 B2) as applied to claim 1 above, and further in view of ROSALES (US 20180042139 A1).

Regarding claims 9, STRAUSS does not teach wherein the thermal conductive layers are formed of one or more selected from the group consisting of graphite, graphene, carbon nanotube, fullerene, aluminum oxide, copper oxide, silver oxide, gold oxide, palladium oxide, platinum oxide, nickel oxide, and yttrium oxide.

ROSALES teaches a multi-layer heat dissipating device comprising heat storage (see Figure 5), comprising, phase change material unit layers (520, 522, 524, and 526) and thermal conductive layers (502, 504, and 506) are sequentially laminated (see Figure 5). wherein the thermal conductive layers are formed of graphite (see ¶ [0048]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to select graphite, graphene, carbon nanotube, fullerene, aluminum oxide, copper oxide, silver oxide, gold oxide, palladium oxide, platinum oxide, nickel oxide, and yttrium oxide as thermal conductive layers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. See MPEP 2144.07. Additionally, it would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the phase change composite of STRAUSS, with the thermal conductive layers are formed of one or more selected from the group consisting of graphite as taught by ROSALES. Such would provide the benefit of having a high thermal conductivity, (see ROSALES ¶ [0063]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/               Examiner, Art Unit 3763                                                                                                                                                                                         

/JIANYING C ATKISSON/              Supervisory Patent Examiner, Art Unit 3763